
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 133
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Received
		
		CONCURRENT RESOLUTION
		Providing for a conditional adjournment of
		  the House of Representatives and a conditional recess or adjournment of the
		  Senate. 
	
	
		That when the House adjourns on any
			 legislative day from Thursday, May 21, 2009, through Sunday, May 24, 2009, on a
			 motion offered pursuant to this concurrent resolution by its Majority Leader or
			 his designee, it stand adjourned until 2 p.m. on Tuesday, June 2, 2009, or
			 until the time of any reassembly pursuant to section 2 of this concurrent
			 resolution, whichever occurs first; and that when the Senate recesses or
			 adjourns on any day from Thursday, May 21, 2009, through Sunday, May 24, 2009,
			 on a motion offered pursuant to this concurrent resolution by its Majority
			 Leader or his designee, it stand recessed or adjourned until noon on Monday,
			 June 1, 2009, or such other time on that day as may be specified in the motion
			 to recess or adjourn, or until the time of any reassembly pursuant to section 2
			 of this concurrent resolution, whichever occurs first.
		2.The Speaker of the House and the Majority
			 Leader of the Senate, or their respective designees, acting jointly after
			 consultation with the Minority Leader of the House and the Minority Leader of
			 the Senate, shall notify the Members of the House and the Senate, respectively,
			 to reassemble at such place and time as they may designate if, in their
			 opinion, the public interest shall warrant it.
		
	
		
			Passed the House of
			 Representatives May 21, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
